                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

LAWRENCE V. WILDER, SR.,            )
                                    )
                        Plaintiff,  )
                                    )                          JUDGMENT IN A
v.                                  )                          CIVIL CASE
                                    )                          CASE NO. 7:21-CV-44-D
US ATTORNEY GENERAL, NEW HANOVER )
COUNTY NC COURTS, JOSH STEIN, BEN   )
STEIN, JON STEIN, WILMINGTON NORTH )
CAROLINA POLICE DEPARTMENT, NEW     )
HANOVER COUNTY SHERIFF              )
DEPARTMENT, NEW HANOVER COUNTY )
NC PUBLIC DEFENDERS, BIVENS v 6     )
UNKNOWN FEDERAL AGENTS, ONERS       )
of 201-414 NORTH 11TH STREET        )
WILMINGTON NC 28401, SAMUEL LEE     )
WILDER, OWNER OF 1312 GRACE STREET )
WILMINGTON, NC, ONERS OF 1007       )
CHESTNUT STREET, WILMINGTON NC      )
28401, OWNERS OF 1103-1113 CHESNUTT )
STREET WILMINGTON NC, UNKNOWN       )
RELATIVE 1200 CHESTNUT STREET       )
WILMINGTON NC, ANCIENT AND          )
ACCEPTED SCOTTISH RITE BODIES,      )
ST. JOHN’S LODGE 1 A.F. and AM,     )
SURVEILLANCE GROUP INCORPORATED, )
and FEDERAL AGENT,                  )
                                    )
                        Defendants. )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that Wilder's complaint is filled with
delusional scenarios and wholly irrational statements. The application to proceed in forma
pauperis is ALLOWED. The clerk shall file the complaint. The complaint is DISMISSED as
frivolous.




            Case 7:21-cv-00044-D Document 5 Filed 03/22/21 Page 1 of 2
This Judgment Filed and Entered on March 22, 2021, and Copies To:
Lawrence V. Wilder, Sr.                                (Sent to 1101 Chestnut Street Wilmington, NC
                                                       28401 via US Mail)



DATE:                                                  PETER A. MOORE, JR., CLERK
March 22, 2021                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk




            Case 7:21-cv-00044-D Document 5 Filed 03/22/21 Page 2 of 2
